12/29/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0477

                      No. DA 20-0477
 ROBYN DRISCOLL; MONTANA DEMOCRATIC PARTY; AND
 DEMOCRATIC SENATORIAL CAMPAIGN COMMITTEE,

                     Plaintiffs and Appellees,

 v.

 COREY STAPLETON, in his official capacity as Montana Secretary of State,

                     Defendant and Appellant.


                              GRANT OF EXTENSION

      Upon consideration of Appellant Corey Stapleton’s motion for a 30-day

extension of time, and good cause appearing therefor, Appellant is granted an

extension of time to and including February 3, 2021, in which to prepare, serve,

and file its opening brief.




                                                                      Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                         December 29 2020